DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are draw to mathematical manipulation with little/no structure for the mathematical manipulation. Further: there is no utility for an end-user relative to the processed information. 
Regarding claim 1
How are the flip/inversion pulses being applied—a technician, a computer, a processor? 
How are the gradient fields being applied? 
Further: what is the end utility to a user? How is the processed data delivered to a user—stored in a database, outputted to a computer screen or a GUI? 
Regarding claims 2—7
The above problems also apply to the independent claims. 


Regarding claim 8
How are the flip/inversion parameters being obtained—a technician, a computer, a processor? 
How are the gradient fields being applied? 
Further: what is the end utility to a user? How is the processed data delivered to a user—stored in a database, outputted to a computer screen or a GUI? 
Regarding claim 9
“Non-transitory” would be a preferable synonym for “volatile”.
How are the flip/inversion parameters being obtained—a technician, a computer, a processor? 
How are the gradient fields being applied? 
Further: what is the end utility to a user? How is the processed data delivered to a user—stored in a database
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 & 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1
The claim language is ambiguous. It is unclear to the Examiner exactly how the inversion and flip pulses and slice selection gradients relate to each other.  How is the “processing circuitry exactly configured on the basis of one or both of (A) a parameter related to applying one of inversion and flip pulses”? 
Clarification is needed as to exactly what is being done. 
Regarding claim 8
The claim language is ambiguous. It is unclear to the Examiner exactly how the inversion and flip pulses and slice selection gradients relate to each other.  How is the “processing circuitry exactly configured on the basis of one or both of (A) a parameter related to applying one of inversion and flip pulses”? 
Clarification is needed as to exactly what is being done. 
Regarding claim 9
The claim language is ambiguous. It is unclear to the Examiner exactly how the inversion and flip pulses and slice selection gradients relate to each other.  How is the “processing circuitry exactly configured on the basis of one or both of (A) a parameter related to applying one of inversion and flip pulses”? 

Clarification is needed as to exactly what is being done. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1—3,  6—8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirai (WO 2012043198 A1) in view of Rehwald et al. (US 9,014, 783 B2).                              
Regarding claim 1
Hirai discloses 
A magnetic resonance imaging apparatus (Background Art, ¶ 1) comprising processing circuitry configured, on a basis of one or both of (A) a parameter related to applying one of inversion and flip pulses (Second Embodiment,  ¶ 3—7)                                    and (B) an intensity of a slice selecting gradient magnetic field applied together with the one of the pulses in relation to selecting a slice to which the one of the pulses is applied (First Embodiment,  ¶ 11, the intensity of the gradient selecting field  is in conjunction with the inversion pulses and is the amplitude of the gradient pulse), 
Hirai does not explicitly teach 

“to determine one or both of (A) a parameter related to applying the other of the inversion and flip pulses and (B) an intensity of the slice selecting gradient magnetic field applied together with the other of the pulses in relation to selecting a slice to which the other of the pulses is applied”.
Rehwald, however, teaches 
to determine one or both of (A) a parameter related to applying the other of the inversion and flip pulses (claim 7, STIR, short tau inverse recovery sequence)                       and (B) an intensity of the slice selecting gradient magnetic field applied together with the other of the pulses in relation to selecting a slice to which the other of the pulses is applied (Detailed Description Of Invention,  ¶ 9 & ¶ 17—18, the STIR pulses in conjunction with slice selection are used to determine other parameters of pulses such as the non-slice selective data and the TR refocusing pulses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “STIR pulses in conjunction with slice selection” as taught by Rehwald in the apparatus of Hirai.
The justification for this modification would be to, when doing cardio and vascular MRI, be able to reduce signal data associated with blood (Background Of Invention, ¶ 1, Rehwald). 
	Regarding claim 2




	Hirai in view of Rehwald teach the magnetic resonance imaging apparatus according to claim 1, 
	Rehwald applied to claim 2 further teaches 
wherein the processing circuitry (Summary Of The Invention, ¶ 1) determines the one or both of the parameter of the other of the pulses and the intensity of the slice selecting gradient magnetic field applied together with the other of the pulses, so as to diminish a difference between a position excited by the inversion pulse and a position excited by the flip pulse (Detailed Description Of Invention, ¶17—18)..
Regarding claim 3
Hirai in view of Rehwald teach the magnetic resonance imaging apparatus according to claim 1, 
Rehwald applied to claim 3 further teaches 
wherein the processing circuitry (Summary Of The Invention, ¶ 1) determines the one or both of the parameter of the other of the pulses and the intensity of the slice selecting gradient magnetic field applied together with the other of the pulses, so as to align a position excited by the inversion pulse with a position excited by the flip pulse (Detailed Description Of Invention, ¶17—18).
Regarding claim 6
Hirai in view of Rehwald teach the magnetic resonance imaging apparatus according to claim 1, 

Rehwald, applied to claim 6 further teaches 
wherein the inversion pulse is a pulse related to fat suppression involving the slice selection (Background Of Invention, ¶ 4).
Regarding claim 7
Hirai in view of Rehwald teach the magnetic resonance imaging apparatus according to claim 1, 
Rehwald applied to claim 7 further teaches 
wherein the processing circuitry determines the one or both of (A) the parameter related to the inversion pulse serving as the parameter of the other of the pulses and (B) the intensity of the slice selecting gradient magnetic field applied together with the inversion pulse  (Background Of Invention,  ¶ 1, the blood outside the slice is inverted), on the basis of one or both of (A) the parameter related to the flip pulse serving as the parameter of the one of the pulses (B) and the intensity of the slice selecting gradient magnetic field applied together with the flip pulse (Summary Of Invention, ¶1, timing parameters and trigger pulse parameters are calculated as functions of inversion pulses). 
Regarding claim 8
Hirai discloses 
An imaging parameter determining method (Background Art, ¶ 1) comprising: 

obtaining (A) a parameter of one of inversion and flip pulses (Second Embodiment,  ¶ 3—7) related to applying the one of the pulses and (B) an intensity of a slice selecting gradient magnetic field applied together with the one of the pulses in relation to selecting a slice to which the one of the pulses is applied (First Embodiment,  ¶ 11, the intensity of the gradient selecting field  is in conjunction with the inversion pulses); and 
Hirai does not explicitly teach 
“determining one or both of (A) a parameter of the other of the inversion and flip pulses related to applying the other of the pulses and (B) an intensity of a slice selecting gradient magnetic field applied together with the other of the pulses in relation to selecting a slice to which the other of the pulses is applied, on a basis of one or both of (A) the parameter of the one of the pulses and (B) the intensity of the slice selecting gradient magnetic field applied together with the one of the pulses”. 
Rehwald, however, 
determining one or both of (A) a parameter of the other of the inversion and flip pulses (claim 7, STIR, short tau inverse recovery sequence)  related to appiving the other of the pulses and (B) an intensity of a slice selecting gradient magnetic field applied together with the other of the pulses in relation to selecting a slice to which the other of the pulses is applied, on a basis of one or both of (A) 

the parameter of the one of the pulses and (B) the intensity of the slice selecting gradient magnetic field applied together with the one of the pulses (Detailed Description Of Invention,  ¶ 9 & ¶ 17—18, the STIR pulses in conjunction with slice selection are used to determine other parameters of pulses such as the non-slice selective data and the TR refocusing pulses). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “STIR pulses in conjunction with slice selection” as taught by Rehwald in the apparatus of Hirai.
The justification for this modification would be to, when doing cardio and vascular MRI, be able to reduce signal data associated with blood (Background Of Invention, ¶ 1, Rehwald). 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirai (WO 2012043198 A1) in view of Rehwald et al. (US 9,014, 783 B2) in view of Hardy et al. (US-5,999,839-A).                             
Regarding claim 4
Hirai in view of Rehwald teach the magnetic resonance imaging apparatus according to claim 1, 
Rehwald applied to claim 4 further teaches 
and the processing circuitry determines the parameter of the inversion pulse so that a slice thickness related to applying the inversion pulse includes a slice 

thickness related to applying the flip pulse (Detailed Description Of Invention, ¶ 1).                          
Although strongly implied, Hirai in view of Rehwald do not explicitly teach
“wherein the processing circuitry determines the intensity of the slice selecting gradient magnetic field applied together with the inversion pulse, so as to be closer to the intensity of the slice selecting gradient magnetic field applied together with the flip pulse.” 
Hardy, however, teaches 
wherein the processing circuitry determines the intensity of the slice selecting gradient magnetic field applied together with the inversion pulse, so as to be closer to the intensity of the slice selecting gradient magnetic field applied together with the flip pulse (Detailed Description Of The Invention, ¶ 9)                         
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “simultaneous slice selection and inversion pulse” as taught by Hardy in the apparatus of Hirai in view of Rehwald.
The justification for this modification would be to use chemical shifts and slice-selective inversion pulses to create angiograms of coronary arteries. 



Claim(s) 5, 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirai (WO 2012043198 A1) in view of Rehwald et al. (US 9,014, 783 B2) in view of Arena (WO 2015175570 A1).                                        
Regarding claim 5
Hirai in view of Rehwald teach the magnetic resonance imaging apparatus according to claim 1, 
Hirai in view of Rehwald do not explicitly teach 
“wherein the parameter includes one of an application length and a band of the pulse”.
Arena, however, teaches 
wherein the parameter includes one of an application length and a band of the pulse ([0002] & [0159], a frequency of the pulse application—length—is included in the parameters & [0202]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “application length of pulse as well as bandwidth” as taught by Arena in the apparatus of Hirai in view of Rehwald.
The justification for this modification would be to infiltrate tumorous cells while sparing the healthy, surrounding tissue ([0002], Arena). 


Regarding claim 9
Obtaining (A) a parameter of one of inversion and flip pulses related to applying the one of the pulses and (B) an intensity of a slice selecting gradient magnetic field applied together with the one of the pulses in relation to selecting a slice to which the one of the pulses is applied; and 
determining one or both of (A) a parameter of the other of the inversion and flip pulses related to applying the other of the pulses and (B) an intensity of a slice selecting gradient magnetic field applied together with the other of the pulses in relation to selecting a slice to which the other of the pulses is applied, on a basis of one or both of (A) the parameter of the one of the pulses and (B} the intensity of the slice selecting gradient magnetic field applied together with the one of the pulses. 
Hirai in view of Rehwald do not explicitly teach 
“A non-volatile computer-readable storage medium storing therein an imaging parameter determining program configured to cause a computer to carry out the aforementioned processes.” 
Arena, however, teaches 
A non-volatile computer-readable storage medium storing therein an imaging parameter determining program configured to cause a computer to carry out the aforementioned processes ([0149]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “non transitory computer readable medium” as taught by Arena in the process of Hirai in view of Rehwald.
The justification for this modification would be to have a way to store the MRI program in case of accidental machine power-down. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        



/Frederick Wenderoth/ 
Examiner, Art Unit 2852